     Case 4:17-cv-00780-DPM Document 133 Filed 07/08/21 Page 1 of 14




       (3) FINAL INSTRUCTIONS—LIABILITY PHASE




Court’s Final Instructions                             4:17-cv-780-DPM
8 July 2021                      –1–                 Tanner v. Ziegenhorn
     Case 4:17-cv-00780-DPM Document 133 Filed 07/08/21 Page 2 of 14


                                   1.
     Follow all the Court’s instructions. Written and spoken
instructions are equally important. And it doesn’t make any
difference when I gave an instruction. Follow them all.


                                   2.
     Your job is to decide what happened. Don’t take anything I
said or did as a suggestion about what your decision should be.
You’re the judges of the facts, not me.


                                   3.
     Don’t decide the case based on sympathy, prejudice, or
emotion. Decide based on the evidence, the law, and your common
sense. Decide this case as a dispute between persons of equal
worth. All persons are equal under the law.


                                   4.
     The evidence is the witnesses’ testimony, the exhibits, any
facts agreed by the parties, and any facts I’ve told you that you
must accept as true. Anything the lawyers said (such as questions,
statements, arguments, and objections) is not evidence. If I told
you to disregard something, ignore it. If you saw or heard
Court’s Final Instructions                             4:17-cv-780-DPM
8 July 2021                      –2–                 Tanner v. Ziegenhorn
      Case 4:17-cv-00780-DPM Document 133 Filed 07/08/21 Page 3 of 14


something about this case outside the courtroom, ignore that, too.
If I told you some evidence must be used only for a limited
purpose, do so.


                                    5.
     Be careful evaluating each witness’s credibility. Use your life
experience, and your common sense, in deciding what testimony
you believe.


                                    6.
     James Drew Tanner has the burden of proof in this case. He
must prove the facts asserted by a preponderance of the evidence.
That means he must prove that something is more likely true than
not true. If the evidence is equally balanced, then Tanner has not
carried his burden. Tanner need not prove anything beyond a
reasonable doubt. That’s the standard for a criminal case, not a
civil case like this one.


                                    7.
     Tanner’s first claim is that removing his comments and
blocking him from interacting with the Arkansas State Police
Facebook page violated his right to free speech under the United
Court’s Final Instructions                              4:17-cv-780-DPM
8 July 2021                       –3–                 Tanner v. Ziegenhorn
     Case 4:17-cv-00780-DPM Document 133 Filed 07/08/21 Page 4 of 14


States Constitution and the Arkansas Constitution. The first group
of factual questions for you is about the Facebook page.
     Tanner’s second claim is that Trooper Ziegenhorn violated
the United States Constitution and Arkansas Constitution when
the Trooper arrested him and searched him at Wal-Mart. The
federal and state Constitutions prohibit unreasonable searches and
seizures. The second group of questions you must answer are
about how Tanner and Ziegenhorn conducted themselves during
the December 2014 Wal-Mart encounter.
     Here are the questions you must answer:
       • Were the terms and conditions for the Arkansas State
         Police Facebook page adopted before Tanner’s first
         comment was deleted?

        • Were the terms and conditions of the Arkansas State
          Police’s Facebook page publicly available when Tanner
          posted his comments?

        • Did the Arkansas State Police delete any of Tanner’s
          Facebook comments because of the views expressed in
          the comments?

        • Did the Arkansas State Police block Tanner from its
          Facebook page because of his views expressed in the
          comments or because of what he said in the private
          messages?


Court’s Final Instructions                             4:17-cv-780-DPM
8 July 2021                      –4–                 Tanner v. Ziegenhorn
     Case 4:17-cv-00780-DPM Document 133 Filed 07/08/21 Page 5 of 14


         • Did Tanner raise his voice to an unreasonable or
           excessive volume during the Wal-Mart encounter?

         • Was Tanner’s voice at a level where it was attracting
           other people’s attention during the Wal-Mart encounter?

         • Did the encounter between Tanner and Trooper
           Ziegenhorn at Wal-Mart cause anyone to gather around
           them?

         • Did Tanner’s demeanor change during the Wal-Mart
           encounter?

         • Did Tanner stiffen up his posture during the Wal-Mart
           encounter?

     Remember, Tanner has the burden of proof on all these
disputed facts. After you answer all these questions, the Court will
answer some legal questions in the case. And then you may need
to answer some more questions about any damages Tanner
sustained. I’ll give you more instructions about all of this if we get
there.


                                   8.
     Here are some general rules for your deliberations.
     First, choose a foreperson. She or he will preside over your
deliberations, sign your verdicts, and speak for you here in Court.

Court’s Final Instructions                             4:17-cv-780-DPM
8 July 2021                      –5–                 Tanner v. Ziegenhorn
     Case 4:17-cv-00780-DPM Document 133 Filed 07/08/21 Page 6 of 14


     Second, talk through the case in detail.         Consider all the
evidence. Discuss it fully with your fellow jurors. And listen
attentively to others’ views.
     Third, make your own conscientious decision. Don’t be afraid
to change your mind if you’re persuaded by the discussion. But
don’t make a decision simply because others think it is right. And
don’t agree just to get it done.
     Fourth, try hard to reach agreement. Your verdicts must be
unanimous.
     Fifth, if you need to communicate with me during your
deliberations, send me a note through the court security officer.
One or more jurors must sign the note. But, do not tell me—or
anyone—how your votes stand numerically.
     Sixth, your verdicts will be your answers to questions.
     Seventh, from this point forward, other than a note to the
Court, do not communicate with any person other than your fellow
jurors about the merits of the case.




Court’s Final Instructions                             4:17-cv-780-DPM
8 July 2021                        –6–               Tanner v. Ziegenhorn
     Case 4:17-cv-00780-DPM Document 133 Filed 07/08/21 Page 7 of 14


                                OATH
     Court security officer, do you solemnly swear or affirm to
keep this jury together in the jury room, not to permit any person
to speak to or communicate with them about this case, nor to do so
yourself unless by order of the Court or to ask whether they have
agreed on a verdict, and return them into the courtroom when they
have so agreed, or when otherwise ordered by the Court?




Court’s Final Instructions                             4:17-cv-780-DPM
8 July 2021                      –7–                 Tanner v. Ziegenhorn
       Case 4:17-cv-00780-DPM Document 133 Filed 07/08/21 Page 8 of 14

                       SPECIAL VERDICT NO. 1



  1.     Were the terms and conditions for the Arkansas State Police
         Facebook page adopted before Tanner’s first comment was
         deleted?
                 ________ Yes
                 ________ No

  2.     Were the terms and conditions of the Arkansas State Police’s
         Facebook page publicly available when Tanner posted his
         comments?
                  ________ Yes
                  ________ No

  3.     Did the Arkansas State Police delete any of Tanner’s comments
         because of the views expressed in the comments?
                  ________ Yes
                  ________ No
  4.     Did the Arkansas State Police block Tanner from its Facebook
         page because of his views expressed in the comments or because of
         what he said in private messages? (circle one)




_________________________                      _______________________
       Foreperson                                     Date/time


Court’s Special Verdicts                                 4:17-cv-780-DPM
8 July 2021                                            Tanner v. Ziegenhorn
       Case 4:17-cv-00780-DPM Document 133 Filed 07/08/21 Page 9 of 14

                       SPECIAL VERDICT NO. 2


  1.     Did Tanner raise his voice to an unreasonable or excessive
         volume during the Wal-Mart encounter?
                  ________ Yes
                  ________ No
  2.     Was Tanner’s voice at a level where it was attracting other
         people’s attention during the Wal-Mart encounter?
                  ________ Yes
                  ________ No
  3.     Did the encounter between Tanner and Trooper Ziegenhorn at
         Wal-Mart cause anyone to gather around them?
                  ________ Yes
                  ________ No

  4.     Did Tanner’s demeanor change during the Wal-Mart
         encounter?
                  ________ Yes
                  ________ No
  5.     Did Tanner stiffen up his posture during the Wal-Mart
         encounter?
                  ________ Yes
                  ________ No



_________________________                      _______________________
       Foreperson                                     Date/time
Court’s Special Verdicts                                 4:17-cv-780-DPM
8 July 2021                                            Tanner v. Ziegenhorn
    Case 4:17-cv-00780-DPM Document 133 Filed 07/08/21 Page 10 of 14




         FINAL INSTRUCTIONS—DAMAGES PHASE




Court’s Final Instructions                            4:17-cv-780-DPM
8 July 2021                     –8–                 Tanner v. Ziegenhorn
     Case 4:17-cv-00780-DPM Document 133 Filed 07/08/21 Page 11 of 14


                                    9.
     There are three kinds of possible damages you may award to
Tanner    against    Trooper Ziegenhorn about            the   Wal-Mart
encounter: compensatory, nominal, and punitive. I will handle all
the legal issues about the Facebook page, including any damages
issues.


                                   10.
     Compensatory damages means an amount of money that will
fairly compensate Tanner for any damages he actually sustained,
and is reasonably certain to sustain in the future, as a direct result
of the December 2014 Wal-Mart encounter.              You may award
damages for his detention. Tanner must prove his compensatory
damages by a preponderance of the evidence.


                                   11.
     Next, nominal damages.          Based on your answers to the
questions about the December 2014 Wal-Mart encounter, the Court
has concluded that Trooper Ziegenhorn violated Tanner’s
constitutional rights to be free from unreasonable searches and
seizures. If you conclude that Tanner has not proven that he
sustained any compensatory damages, you must award him
Court’s Final Instructions                             4:17-cv-780-DPM
8 July 2021                      –9–                 Tanner v. Ziegenhorn
     Case 4:17-cv-00780-DPM Document 133 Filed 07/08/21 Page 12 of 14


nominal damages of $1.00.         This award will recognize that a
violation of his constitutional rights is an injury in and of itself.


                                   12.
     The third category of damages is punitive damages. You
may, but are not required to, award Tanner an additional amount
of money as punitive damages. To recover this kind of damages,
Tanner must prove—by clear and convincing evidence—that
Trooper Ziegenhorn acted with malice, or with such reckless
disregard of the consequences that malice can be inferred, or that
he intentionally pursued a course of conduct for the purpose of
causing injury or damage.
     The purpose of punitive damages is to punish Trooper
Ziegenhorn for engaging in misconduct and to deter him and
others from engaging in similar misconduct in the future.
     If you decide to award punitive damages, you should
consider the following circumstances in deciding the amount of
punitive damages to award:
     • How reprehensible Trooper Ziegenhorn’s conduct was.
        You may consider whether the harm suffered by Tanner
        was physical or economic or both; whether there was


Court’s Final Instructions                             4:17-cv-780-DPM
8 July 2021                      – 10 –              Tanner v. Ziegenhorn
    Case 4:17-cv-00780-DPM Document 133 Filed 07/08/21 Page 13 of 14


       violence, deceit, intentional malice, reckless disregard for
       human      health     or   safety;    and    whether     Trooper
       Ziegenhorn’s conduct that harmed Tanner also posed a risk
       of harm to others;
     • How much harm Trooper Ziegenhorn’s wrongful conduct
       caused Tanner; and
     • What amount of punitive damages, in addition to the other
       damages already awarded, is needed, considering Trooper
       Ziegenhorn’s financial condition, to punish him for his
       wrongful conduct toward Tanner and to deter Trooper
       Ziegenhorn and others from similar wrongful conduct in
       the future.
     The amount of any punitive damages awarded must bear a
reasonable relationship to the harm caused to Tanner.




Court’s Final Instructions                            4:17-cv-780-DPM
8 July 2021                       – 11 –            Tanner v. Ziegenhorn
       Case 4:17-cv-00780-DPM Document 133 Filed 07/08/21 Page 14 of 14

                        SPECIAL VERDICT NO. 3


  1.      We find Drew Tanner’s compensatory damages, as submitted
          in Instruction No. 10, to be:
          $                   .


  If your answer to Question 1 is “0”, then you must award Tanner
  nominal damages of $1.00 in Question 2 and answer Question 3.
  If your answer to Question 1 is greater than “0”, skip Question 2
  and answer Question 3.


  2.      We find Tanner’s nominal damages to be $                    ,   as
          submitted in Instruction No. 11.
  3.      We assess punitive damages against Trooper Ziegenhorn, as
          submitted in Instruction No. 12, of $              .




_________________________                      _______________________
       Foreperson                                     Date/time

Court’s Special Verdicts                                 4:17-cv-780-DPM
8 July 2021                                            Tanner v. Ziegenhorn
